      Case: 1:19-cv-01911 Document #: 1 Filed: 03/20/19 Page 1 of 5 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 Midwest Operating Engineers Welfare Fund, Midwest        )
 Operating Engineers Pension Trust Fund, Operating        )
 Engineers Local 150 Apprenticeship Fund, Midwest         )
 Operating Engineers Retirement Enhancement Fund,         )
 Local 150 IUOE Vacation Savings Plan, and the            )
 Construction Industry Research and Service Trust Fund,   )
                                                          )    Civil Action
                                              Plaintiffs, )
                                                          )    No.
              v.                                          )
                                                          )
 RB Services & Hauling, LLC                               )
                                                          )
                                             Defendant. )


                                        COMPLAINT

       Plaintiffs Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Midwest Operating

Engineers Retirement Enhancement Fund; Local 150 IUOE Vacation Savings Plan; (collectively

“the Funds”), and Construction Industry Research and Service Trust Fund (“CRF”) hereby file suit

against Defendant, RB Services & Hauling, LLC (“RB Services”).

                         COUNT I - FUNDS SUIT FOR AN AUDIT

       1.     This Court has jurisdiction over this action pursuant to Employee Retirement

Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132, 1145; and pursuant to

§ 301 of the Labor Management Relations Act (“LMRA”) 29 U.S.C. § 185; and 28 U.S.C. § 1331.

       2.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

Funds are located and administered in Cook County, Illinois.
      Case: 1:19-cv-01911 Document #: 1 Filed: 03/20/19 Page 2 of 5 PageID #:2



       3.     International Union of Operating Engineers, Local 150, AFL-CIO (“the Union”),

is an employee organization under ERISA, 29 U.S.C. § 1002(4); and a labor organization under

the LMRA, 29 U.S.C. § 152(5).

       4.     RB Services is an “employer” within the meaning of ERISA, 29 U.S.C. § 1002(5)

and the LMRA, 29 U.S.C. § 152(2).

       5.     RB Services and the Union are parties to an agreement known as the

Private/Commercial Asphalt Paving Agreement between Northwestern Illinois Contractors

Association and the International Union of Operating Engineers Local 150, AFL-CIO (attached as

Exhibit A) (“CBA”) as well as other collective bargaining agreements pursuant to a Memorandum

of Agreement dated August 1, 2014 (attached as Exhibit B).

       6.     The CBA and the Agreements and Declarations of Trust incorporated therein

require RB Services to make fringe benefit contributions to the Funds. The Funds are “employee

welfare benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1002(3).

       7.     The CBA and Trust Agreements additionally require RB Services to:

       (a)    Submit a monthly report stating the names and number of hours worked by
              every person on whose behalf contributions are required and accompany
              these reports with payment of contributions based on an hourly rate
              identified in the CBA;

       (b)    Compensate the Funds for the additional administrative costs and burdens
              imposed by its delinquency through payment of liquidated damages in the
              amount of ten percent of untimely contributions, or twenty percent of such
              contributions should the Funds be required to file suit;

       (c)    Pay interest to compensate the Funds for the loss of investment income;

       (d)    Make its payroll books and records available to the Funds for the purpose
              of an audit to verify the accuracy of past reporting, and pay any and all costs
              incurred by the Funds in the audit where it is determined that RB Services’
              was delinquent in the reporting or submission of contributions;




                                                    2
      Case: 1:19-cv-01911 Document #: 1 Filed: 03/20/19 Page 3 of 5 PageID #:3



       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to require RB Services to submit its payroll books
               and records for auditing or the recovery of delinquent contributions; and

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       8.      RB Services is delinquent and has breached its obligations to the Funds and its

obligations under the Plans by failing and refusing to submit all of its contribution reports and its

refusal to complete an audit as requested by the Funds.

       9.      The Funds have demanded that RB Services perform its obligations stated above,

but RB Services has failed and refused to so perform (attached as Exhibit C).

       WHEREFORE, the Funds respectfully request that:

       A.      An account be taken as to all employees of RB Services covered by the collective
               bargaining agreement or agreements as to wages received and hours worked by
               such employees to determine amounts required to be paid to the Funds, covering
               the period January 1, 2014 to the present;
       B.      RB Services be ordered to pay any amounts determined to be due pursuant to such
               audit;
       C.      RB Services be ordered to submit all delinquent monthly contribution reports to the
               Funds stating the information required to be stated thereon, and to continue
               submitting such reports while this action is pending;
       D.      Judgment be entered in favor of the Funds and against RB Services for all costs of
               auditing RB Services’ records, and the Funds’ reasonable attorneys’ fees and Court
               costs necessarily incurred in this action as specified herein, or as subsequently
               determined all as provided for in the Plans and in ERISA;
       E.      RB Services be permanently enjoined to perform specifically its obligations to the
               Funds, and in particular, to continue submitting the required reports and
               contributions due thereon to the Funds in a timely fashion as required by the plans
               and by ERISA; and
       F.      The Funds have such further relief as may be deemed just and equitable by the
               Court, all at RB Services’ cost.

                                 COUNT II – CRF SUIT FOR AUDIT

       1.      This Court has jurisdiction over this action pursuant to Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185, and 28 U.S.C. § 1331.



                                                     3
       Case: 1:19-cv-01911 Document #: 1 Filed: 03/20/19 Page 4 of 5 PageID #:4



        2.      Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court has

jurisdiction over the parties and each party is situated with this judicial district.

        3.      CRF re-alleges and incorporates herein by reference paragraphs 3 through 7 of

Count I as paragraphs 3 through 7 and as if fully stated herein.

        8.      CRF is a labor management cooperative committee as that term is defined under

Section 302(c)(9) of the LMRA, 29 U.S.C. § 186(c)(9).

        9.      The CBA places similar obligations on RB Services with respect to CRF as it does

the Funds. RB Services is delinquent and has breached its obligations to the CRF by failing and

refusing to submit all of its contribution reports and by its refusal to complete an audit as requested.

        10.     CRF has demanded that RB Services perform its obligations stated above, but RB

Services has failed and refused to so perform. (See Exhibit C).

        WHEREFORE, CRF respectfully requests that:

        A.      An account be taken as to all employees of RB Services covered by the collective
                bargaining agreement or agreements as to wages received and hours worked by
                such employees to determine amounts required to be paid to CRF, covering the
                period January 1, 2014 to the present;
        B.      RB Services be ordered to pay any amounts determined to be due pursuant to such
                audit;
        C.      RB Services be ordered to submit all delinquent monthly contribution reports to the
                CRF stating the information required to be stated thereon, and to continue
                submitting such reports while this action is pending;
        D.      Judgment be entered in favor of CRF and against RB Services for all costs of
                auditing RB Services’ records, and the CRF’s reasonable attorneys’ fees and Court
                costs necessarily incurred in this action as specified herein, or as subsequently
                determined all as provided for in the Plans and in ERISA;
        E.      RB Services be permanently enjoined to perform specifically its obligations to the
                CRF, and in particular, to continue submitting the required reports and
                contributions due thereon to CRF in a timely fashion as required by the plans and
                by ERISA; and




                                                       4
       Case: 1:19-cv-01911 Document #: 1 Filed: 03/20/19 Page 5 of 5 PageID #:5




        F.     CRF receive such further relief as may be deemed just and equitable by the Court,
               all at RB Services’ cost.


Dated: March 20, 2019                                  Respectfully submitted,

                                                By:     s/ Steven A. Davidson
                                                       One of the Attorneys for the Plaintiffs

Attorneys for Local 150:                               Attorney for the Funds and CRF:

Dale D. Pierson (dpierson@local150.org)                Steven A. Davidson (sdavidson@local150.org)
Steven A. Davidson (sdavidson@local150.org)            Institute for Worker Welfare, P.C.
Local 150 Legal Dept.                                  6141 Joliet Road
6140 Joliet Road                                       Countryside, IL 60525
Countryside, IL 60525                                  Ph: (708) 579-6613
Ph: (708) 579-6663                                     Fx: (708) 588-1647
Fx: (708) 588-1647




                                                   5
